 CALIFORNIA WILLYS3254.Local 19,by executingthe Dock Agreementwith its illegal preference-in-employment clause andby attemptingto cause the Employers to discriminatein regard to the hire and tenure of employment of longshoremen,dock workers,and applicants for employment in violation of Section 8 (a) (3) of the Act, hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8(b) (2) and 8(b) (1) (A) of the Act.5.W. E. W.and Local 19, by restraning and coercing employees and prospectiveemployeesof the Employers in the exercise of the rights guaranteed in Section 7of the Act, have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and 8(b) (1) (A), respectively, of the Act.6.The aforesaid unfair labor practices are unfairlaborpractices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.7.ILWU hasnot violated the provisionsof the Act.[Recommendations omitted from publication in this volume.]SIDNEY MILLER, EDWARD GINSBERG,ANDLouisGINSBERG,CO-PARTNERSD/B/ACALIFORNIAWILLYSandINTERNATIONAL ASSOCIATION OFMACHINISTS,DISTRICT LODGENo.94,LOCALLODGE No. 1186.CaseNo. 21-CA-1001.February 26,1952Decision and OrderOn September 6, 1951, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings madeby the Trial Examiner are hereby affirmed. The Board has con-sidered the Intermediate Report, the exceptions and brief, and theentire record in the case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations, with the following addi-tions and modifications :1.We agree with the Trial Examiner that the Respondents inter-fered with, restrained, and coerced their employees, in violation ofSection 8 (a) (1) of the Act by the numerous acts of interrogationand threats fully described in the Intermediate Report, and referred toin paragraph numbered 2, below.'Puisuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog and Mem-bers Murdock and Styles].98 NLRB No. 45.998666-vol 98-53-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.We likewise find, as did the Trial Examiner, that the Respondentsdiscriminatorily discharged employees Lee and Haken, and laid offemployee Fike, in violation of Section 8 (a) (3) of the Act?The timing of these discharges and the layoff, and the context ofstrong union animus in which this action took place, established aclearprima faciecase in support of the complaint.As fully discussedin the Intermediate Report, the Union's organizing drive began aboutthe middle of September 1950.On September 22, 1950, the Unionwrote the Respondents notifying them that it represented a majorityof the Respondents' employees in the unit in question.On September26, 1950, the Union filed a petition for certification as collective bar-gaining representative.A conference with respect to the Union'spetition, attended by one of the Respondents, took place on October10, 1950.A consent-election agreement was executed on November28, 1950.The election was held on December 7, 1950.In the meantime, and while these proceedings were pending beforethe Board, the Respondents embarked upon a campaign of interroga-tion and threats directed against the union activities of its employees.'Thus, according to testimony which we, like the Trial Examiner,credit, about the middle of September 1950, on the same day thatHaken signed a union card, Edward Ginsberg, one of the Respondents,asked Haken whether he was joining the Union, and when Hakenanswered in the affirmative, Edward Ginsberg asked him what heexpected to gain by doing so, and added, "So long as we can help itwe won't have a union here."About a week later, Miller, anotherRespondent, told Haken, "I see you signed an authorization card,"and when Haken acknowledged that he did, Miller asked him whetherliewas a paid-up union member; at the same time, Miller mentionedthe letter the Union had sent to the Respondents on September 22,1950, requesting recognition.Shortly thereafter, Louis Ginsberg,another Respondent, asked Haken whether he had signed up with theUnion, and who the "instigators" were.When Haken said he didn'tknow, Louis Ginsberg told him he "had a union shop back in DesMoines, Iowa," and "as long as I can help it I won't have anotherunion shop here."During the latter part of September 1950, Millerquestioned Johnson whether he had joined the Union, and Johnsonreplied that he had.About the middle of October 1950, Miller alsoquestioned Lee whether the latter had signed a card to join the Union;when Lee told Miller that he had signed such a card, Miller said,"What can the union do for you we are not doing?" About a weekor two later, Parker, the Respondents' service manager, asked Leewhether he had signed "to get the union in the shop," and why hehad done so.2The Trial Examiner recommended dismissing the 8(a) (3) allegation as to employeeJohnson.We adopt that recommendation in the absence of exceptions thereto CALIFORNIA WILLYS327During October 1950, Louis Ginsberg called Fike into his office andasked Fike why he had joined the Union, Fike said he thought it wasa nice thing to belong to, "everybody was joining it."Louis Gins-berg then asked Fike, "Don't I treat you fellows right?" Fike didnot answer.Thereupon Ginsberg stated, "I am going to fire everydamn one of you that joined it." About a week or two later, Miller,too, asked Fike why he had joined the,Union. In November 1950, theRespondents interrogated Fike-before he was laid off on November17-as to who first started talking about the Union. Significantly,Louis Ginsberg asked Fike whether it was Haken or Johnson. Fikereplied that it was no one person in particular, "everybody was talkingabout it."Thus, the discharge of Lee and Haken, and the layoff of Fike, allknown adherents of the Union, followed close upon a series of actsby the Respondent which included not only unlawful interrogationas to the union activities of its employees, but also threats to keep theUnion out, and specifically to take reprisal against employees who hadjoined the Union.Moreover theprima faciecase of unlawful dis-crimination thus established 3 finds further support in three addi-tional statements which, on the basis of Fike's credited testimony, wefind that the Respondent madeafterthese discharges and the layoffoccurred.Thus in December 1950, when Miller was discussing withFike the possibility of the latter's return, Fike asked Miller whereemployee Joe Turner was and Miller said, "I had to let Turner go.He was a hundred per cent union." On the day before Christmas1950, when Fike returned to the shop to repay $15 he had borrowedfrom Louis Ginsberg, Fike saw another employee, Sam DiGiovanni,putting his tools in his car, and he asked Louis Ginsberg whyDiGiovanni was leaving his employ; Ginsberg said, "I had to let Samgo out.He is a union man." 4 And early in February 1951, when Fikereturned to work, Miller told Fike, "If you come back here to work andcarry a union card, you will not have a job."To meet this strongprima faciecase, the Respondents sought toestablish that their action with respect to Lee, Haken, and Fike wasprompted by nondiscriminatory considerations.We have carefullyexamined all of the evdence introduced in support of the Respondents'various defenses, and find, as did the Trial Examiner, that the reasonswhich the Respondents assert-reasons which, at least in the cases ofLee and Haken, were for the most part wholly unrelated to any given0That the Respondent did not discharge or otherwise retaliate against all of the knownunion members is not contiolling.The Board has frequently held that an employer neednot engage in a complete housecleaning before it can be established that certain employeeswere discriminated against.SeeDuro Test Corporation,81 NLRB 976;Stewart War-ner corporation,55 NLRB 593.*Although no charges have been filed on behalf of either Turner or DiGiovanni, webelieve that these statements are worthy of consideration in determining the Respondents'motivation for the action taken with respect to Lee, Haken,and Fike. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDto the employees at the time of their discharge-were afterthoughtsand pretexts designed to disguise the Respondents' true motives.TheTrial Examiner has considered each of the defenses in detail, and tohis analysis of the defenses we would add only the following points :(a)With respect to the Respondents' contention that Haken wasdischarged because of his prolific use of opprobrious language wenote, as did the Trial Examiner,; that Haken had habitually used suchlanguage during his entire 15 months of employment with the Re-spondent, that other employees, and indeed one of the Respondents,had frequently expressed themselves in that manner and that Hakenhad never been threatened with discharge or any similar disciplineon that score.The Respondents apparently contend, however, that incursing Edward Ginsberg, Haken had gone too far, and that thisparticular act-if not Haken's general predilection to express himselfin an unsavory manner-prompted his discharge.We note, however,that Haken cursed Edward Ginsberg several days before his discharge,and we think it plain that if this sort of incident had played any partin Haken's discharge it would have resulted in his summary dismissalat the time it occurred.(b) In the case of Fike the Respondents appear to contend that ifthey had intended to discriminate against this employee there wouldhave been no reason for confining themselves to laying him off for ashort period instead of discharging him.What this contentionignores is the fact that the period of Fike's layoff included the dateof the union election when Fike was not permitted to vote.Fike wasadmittedly a desirable employee whom the Respondents did not wantto lose.We are persuaded that they sought to accomplish their pur-pose of thwarting the Union, and at the same time retaining Fikein their employ, by seizing upon what they considered to be Fike'sneed for a rest to lay him off during the period of the election.Anydoubt there may be on this score is dispelled by the following incidentwhich we find occurred on the basis of Fike's credited testimony :About a week and a half after the election, when Respondent Miller,at the latter's office, asked Fike if he was ready to go back to workand Fike replied that he thought he was fired, Miller said, "Well, Ihad to do that because I didn't want you to vote in the election."Accordingly, we find that the Respondents discriminated withregard to the hire or tenure of employment of Lee, Haken, and Fike,to discourage membership in a labor organization, in violation ofSection 8 (a) (3) and 8 (a) (1) of the Act.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations CALIFORNIA WILLYS329Board hereby orders that Louis Ginsberg, Edward Ginsberg, andSidney Miller, co-partners, doing business as California Willys, LosAngeles, California, their agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Association ofMachinists, District Lodge No. 94, or in Local Lodge No. 1186, or inany other labor organization of its employees, by discriminatorilydischarging or refusing to reinstate any of them, or by discriminatingin any other manner in regard to their hire or tenure of employment,or any term or condition of employment, because of their membershipin, or activity on behalf of, any such labor organization.(b) Interrogating their employees concerning their union member-ship, activities, and desires, or as to the activities of their coworkers;informing their employees that they will not permit a union in theirestablishment; and threatening their employees with discharge ifthey become or remain members of a union.(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Associationof Machinists, District Lodge No. 94, or Local Lodge No. 1186, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membership init labor organization as a condition of employment, in conformity withSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Lynwood Lee and Arthur Haken immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges.(b)Make whole Lynwood Lee, Arthur Haken, and Ernest Fikefor any loss of pay they may have suffered by reason of the Respond-ents' discrimination against them in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy."(c)Upon request, make available to the National Labor RelationsBoard or its agents for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to analyze the amount of backpay due.(d)Post in their establishment at Los Angeles, California, copiesof the notice attached-to the Intermediate Report marked "Appendix 330DECISIONS OF NATIONALLABOR RELATIONS BOARDA." 5 Copies of said notice, as amended below, to be furnished by theRegional Director for the Twenty first Region, shall, after being dulysigned by the Respondents, be posted by them immediately uponreceipt thereof, and be maintained by them for sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondents have taken to comply therewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges discrimination with respect to CliftonJohnson.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed on January 17, 1951, by International Association ofMachinists, District Lodge No. 94, Local Lodge No. 1186, herein called the Union,the General Counsel of the National Labor Relations Board, herein respectivelycalled the General Counsel and the Board, by the Regional Director for theTwenty-first Region (Los Angeles, California), issued his complaint on June 13,1951, alleging that Sidney Miller, Edward Ginsberg, and Louis Ginsberg, copart-ners, doing business as California Willys, herein called the Respondents, hadengaged in, and were engaging in, unfair labor practices affecting commerce,within the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended, 61 Stat. 136, herein called the Act-Copies of the complaint and the charge, together with notice of hearing thereon,were duly served upon the Respondents and upon the Union.With respect to the unfair labor practices, the complaint, as amended at thehearing, alleged in substance that the Respondents (1) since September 1, 1950,'by means of certain stated acts and conduct, interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed in Section Tof the Act; and (2) on or about September 16, discriminatorily dischargedClifton Johnson, on or about November 3, discriminatorily discharged LynwoodLee and Arthur Haken, and on or about December 7, discriminatorily dischargedErnest Pike, and thereafter refused to reinstate any of them because each ofthem,was a member of the Union or had authorized the Union to representhim for the purpose of collective bargaining, or had engaged in protected con-certed activities.This notice,however,shall be,and it hereby is, amended by striking from line 3 thereofthe words"The Recommendations of a Trial Examiner"and substituting in lieu thereofthe words"A Decision and Order."Said notice is further amended by substituting forthe first sentence of the last paragraph thereof the following:"All our employees are freeto become or remain members of the above-named union or any other labor organization,or to refrain from such activity except to the extent that this right may be affected byan agreement in conformity with Section 8 (a) (3) of the amended Act." In the eventthat this Order is enforced by a decree of the United States Court of Appeals,there shaltbe substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to adecree of the United States Court of Appeals, enforcing an Order."'Unless otherwise noted all dates refer to 1950. CALIFORNIA WILLYS331The answer of the Respondents, as amended at the hearing, denied thecommissionof the alleged unfair labor practices.Pursuant to notice, a hearing was held at Los' Angeles, California, from July23 through July 31, 1951, before the undersigned, the duly designated TrialExaminer.The General Counsel and the Respondents were represented bycounsel, the Union by officials thereof.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence pertinent to the issueswas affordedall parties.At the conclusion of the taking of the evidence, oralargument was hadin which counsel for the Respondents and the General Counselparticipated.The parties were advised that they might file briefs with the under-signed on orbefore August 27, 1951.A brief, which has been carefully con-sidered,has beenreceived from Respondents' counsel.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS- OF THE RESPONDENTSCalifornia Willys, a partnership consisting of Louis Ginsberg, his son, Edward,and Sidney Miller, has its principal offices and place of business in Los Angeles,California, where it is engaged in the retail sale and service of new Willys passen-ger automobiles and station wagons, and in the retail sale of used automobiles,automotive parts, supplies, and equipment.The Respondents annually purchasenew automobiles and station wagons valued in excess of $150,000 from the May-wood, California, plant of the Willys-Overland Motors, Inc.,' under and pursuantto a direct dealer-selling franchise.Upon the above undisputed facts and upon the record as a whole, the under-signed finds, contrary to the Respondents' contention, that the Respondents are,and during all times material herein were, engaged in commerce within themeaning of the Act. The undersigned further finds that it will effectuate thepolicies of the Act for the Board to assert jurisdiction over the Respondents.'II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District Lodge No. 94, and LocalLodge No. 1186, are labor organizations admitting to membership employees ofthe Respondents.III.THE UNFAIR LABOR PRACTICESA. IntroductionIn September, the Union commenced an organizational drive among theRespondents' employees.The campaign apparently met with a certain degree ofsuccess for the Union, under date of September 22, wrote the Respondents statingthat it represented the majority of the Respondents' employees in a certainspecific unit.The letter concluded with a request for recognition as the exclusivecollective representative for such employees and for an appointment to discussa collectivebargainingcontract.The Respondents did not reply to the said letter. Instead, however, SidneyMiller, one of the Respondents, queried the employees' as to whether they hadin fact designated the Union as their collective bargaining representative.2 On numerous occasionsthe Boardhas foundWillys-OverlandMotors, Inc., to be en-gaged in commercewithin the meaning of the Acta SeeHarbor Chevrolet Company,93 NLRB 1326,and casescited therein.4At one place in his testimonyMiller testified that he queriedpractically all of theemployees and later he testified he queriedeach and everyemployee. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 26, the Union filed with the Regional Director for the Twenty-first Region a petition for certification.Under date of October 2, a field examiner attached to the Twenty-first Regionof the Board wrote Miller requesting him to call at the Board's offices to discussthe Union's petition.Pursuant thereto Miller and the said field examiner con-ferred on October 10.Following such conference and subsequent talks betweenMiller and the field examiner the Respondents and the Union entered into aconsent-election agreement on or about November 28, which subsequently receivedthe approval of the said Regional Director.Pursuant to the said agreement an election was held on December 7 under theauspices of the Regional Director, which election the Union won.B. Interference, restraint, and coercionClifton Johnson testified that on or about September 14 or 15, he signed acard authorizing the Union to represent him for the purposes of collective bar-gaining; that about a week later he was called into Miller's office and asked byMiller if he had joined the Union; and that he answered in the affirmative.Lynwood Lee testified that he signed an authorization card during the secondweek in September ; that about a month later Miller came to the place wherehe worked and asked if he had joined the Union; that he answered in theaffirmative; that Miller then asked, "What can the union do for you we are notdoing?", to which he replied, "Well, it can get me union scale wages and regulatedhours" ; that about a week or so after the aforesaid conversation with Miller,Herman Parker,' manager of the service department and Lee's immediate super-visor, asked him if he had signed "a petition to get the union in the shop" ; thatwhen he admitted doing so, Parker asked, "Why did you do that?" and that hisanswer was similar to that given to Miller in response to Miller's inquiry aboutwhat advantages he expected to derive from being affiliated with the Union.Ernest Fike testified that he signed an authorization card on September 11 or12; that about 3 weeks thereafter he was called into the office of RespondentLouis Ginsberg and there, in the presence of Respondent Edward Ginsberg, wasasked by Louis Ginsberg why he had joined the Union, to which he replied,"I thought it was a nice thing to belong to, everybody was joining it"; thatLouis Ginsberg then asked, "Don't I treat you fellows right?"; that when hemade no reply to that question,. Louis Ginsberg remarked, "I am going to fireevery damn one of you that joined if'; that about a week or so after the afore-said conversation with Louis Ginsberg, Miller spoke to him about the Union;that in reply to Miller's question as to why he had joined the Union, he saidhe did not know ; that in November, Louis Ginsberg asked him "who first startedtalking about the union, . . . was it Art Haken or was it Clifton Johnson" ;that he replied it was neither one "in particular," adding that "everybodywas talking about it"; that he was laid off on November 17; 6 that sometime inDecember, while visiting the plant in response to Miller's invitation to discussrehiring, he inquired of Miller about employee Joe Turner because he did notsee Turner at the plant and Miller replied, "I had to let Turner go.He wasa hundred percent union" and talked "more union than anyone else"; thatwhen he again visited the plant on the day before Christmas he noticed em-ployee Sam DiGiovanni putting his (DiGiovanni's) tools in an automobile andhe inquired of Louis Ginsberg, "What is the matter with Sam?Where is he'Also referred to in the record as Ike Parker.6This layoff is discussed at length below. CALIFORNIA WILLYS333going?", andLouis Ginsberg replied, "I had to let Sam go out.He is a unionman"-; and that about 4 or 5 days after he had returned to work in February1951,, Miller- said to him, "If you come back here to workand carry a unioncard, you will not have a job."Arthur Haken testified that about mid-September he signed an authorizationcard ; that the same day he signed the card, Edward Ginsberg asked him, "Areyou joining the union?" and he replied in the affirmative ; that Ginsberg thenasked,"What do you expect you gain by it?" to which he replied, "I will bebelonging to the union," to which Edward Ginsberg replied, "That is goodenough . . . let me tell you there is nothing better than a 50-50 deal.' So longas we can help it we won't have a union here" ; that about a week later Millersaid to him, "I see you signed an authorization card" ; that when he answeredin the affirmative, Miller then asked whether he was a paid-up member andagain he answered in the affirmative; that during the course of the conversationhe told Miller that when he was employed by an automobile concern in LongIsland, New York, he was a member of a union and was still a union member ;that on September 23, Louis Ginsberg asked him if he had "signed up" with theUnion; that after he, acknowledged that he had done so, Ginsberg asked himwho the instigators were, to which he replied he did not know ; and that Gins-berg concluded the conversation by stating, "I had a union shop back in DesMoines, Iowa, and as long as I can help it I won't have another union shop here."While admitting that he questioned Pike as to whether Pike had signed aunion authorization card, Louis Ginsberg denied asking Pike, "Who startedtalking about the union, was it Haken or Johnson?"He also denied that hetalked to Pike on December 24, or at any other time, about DiGiovanni or aboutDiGiovanni's union activities or adherence.Louis Ginsberg testified that after being informed by Miller of the receiptof "a notice" from the Union stating that the Union was "having an election,"he inquired of Pike whether Pike wanted the Union to represent him ; and thatthe conversation with Fike was as follows :Well, I only recall one time that I asked him [Pike] whether he wantedthe union to represent him. I said toErnie,I said, "You have been herealmost two years, is that right?"He said, "Yes, I like to work here andI like everybody here." 'Louis Ginsberg denied talking to Haken about the Unionor interrogating Hakenabout' his union activities.He further denied asking Haken, "Who are theinstigators of the Union" or saying to Haken, "As long as I can help it I won'thave a union here."Parker denied that he had any discussion with Lee regarding the latter sign-ing aunion-authorization card.He admitted, however, that he did discuss theUnion with Lee.Regarding this conversation Parker testified on directexamina-tionas follows :A. I didn't ask him about _a union card.I askedhim what he thoughtabout the union situation that was existing there.Q.What did he say?A. He said that he thoughtitwas possibly all right.Q.He testified that you saidto him .. .*:s4 Since about February 1950,the mechanics,likeHaken,are paid half of the labor costcharged the customers Evidently this is.Louis,;,Ginsberg's' version of the conversation which. Pike- testifiedtook,place about 3 weeks after September 11 or 12. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. (By Mr. Elmore) Did you sign a petition to geta unionshop and heanswered yes, and you said, "Why?" And he said, "I said thesame thing Isaid to Mr. Miller, why not get us all together. And that you said, "Well,I think that would be a good idea later on."Do you remember saying any-thing like that?A. I think I did. I didn't ask him if he signed a union card at all. Iasked him what he thought about the situation and he didn't tell me that hehad signed.He said, "I think it is all right", or words to that effect.I says, "Well then, what is it that you want?What are they getting foryou?"Q.What did he say?A. As I remember it, I didn't get any answer.AncrI did state, "Why don'twe get togetherand talkthis thingover",meaninghe and myself, whathis difficulty was.That was the conversation.Parker could not place that date of this conversation.He testified that it"possibly" took place in the latter part of October.Miller admitted that within a day or two after the receipt of the Union'sletter of September 22, he asked the employees in the unit suggested by the Unionwhether the employees had designated the Union their collectivebargainingrepresentative.He testified that the sole purpose of such inquiry was to ascer-tain the truth or falsity of the Union's claim of majority status.He deniedasking Fike, Johnson, or any other employee whether he had joined the Union.Miller also denied asking Johnson, "What can the Union do that we can't do?";telling Pike in substance or in effect, "I let Turner go because he was 100percentunion-talking more union than anyone else."Regarding his conversation with Haken, which Haken placed about September22,Miller testified on direct examination as follows!:Q. Now, I will direct your attention to Mr. Art Haken. First, I will askyou if you have ever told Art Haken or said to him. "Are youa union man?Are you a paid-up union member?"A. I asked him the same question that I asked the other employees,whether or not he had signed with the union for them to be his bargainingagent.He told me he had.Q.Did he also tell you that he was a member of a union at the Long Islanddistributors local in New York?A. At the time he told me that he had worked in Long Island at thatdistributor, and that that was a Union deal there, and he was a Unionman there.Regarding the conversation he had with Haken, which Haken testified tookplace the day Haken signed the Union's authorization card, Edward Ginsbergtestified that he saw Haken a short distance from the Respondent's establish-ment talking to a representative of the Union ; that after Haken hadfinishedhis conversation with the union representative and while he and Haken werereturning to the Respondents' premises, "I just happened to mention to [Haken]if the union would be any better for him than a 50-50 proposition" ; and that hedid not make the statement, which Haken attributed to him, "As long as wecan help it, we won't have a union here" nor did he make any similarremarks toHaken.Upon the entire record in the case, coupled with the fact that Johnson, Fike,Lee, and Hakenimpressed the undersignedas being forthright,sincere, andtrustworthy witnesses, the undersigned is convinced,and finds,^ that the state-ments, as summarizedabove,which the aforesaid four employees attributedto Louis Ginsberg, Edward Ginsberg, Sidney Miller,and Herman Parker, were, CALIFORNIA WILLYS335in fact, made by them. The undersigned further finds that (1) by Miller'sinterrogation of Johnson, Lee, Fike, and Haken, (2) by Miller's statement toFike in February 1951, "If you come back here to work and carry a union card,you will not have a job," (3) by Louis Ginsberg's interrogation of Fike re-garding Fike's reason for joining the Union, (4) by Louis Ginsberg's statementto Fike, "I am going to fire every damn one of you that joined" the Union,(5) by Louis Ginsberg's interrogation of Fike as to whether Haken and John-son were the persons responsible for bringing the Union into the Respondents'establishment, (6) by Louis, Ginsberg's interrogation of Haken regardingHaken's union membership and the identity of the instigators of the unionmovement within the Respondents' establishment, (7) by Louis Ginsberg's state-ment to Haken on September 23 that he would not tolerate a union shop atthe Respondents', place of business, (8) by Edward Ginsberg's interrogation ofHaken in September as to whether Haken had joined the Union, (9) by Edward-Ginsberg's statement to Haken in September that "We won't have a union" inthe Respondents' establishment, and (10) by Parker's questioning Lee regard-ing Lee's activities in behalf of the Union, the Respondents interfered with,restrained, and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act, thereby violating Section 8 (a) (1) thereof.C.The dischargesThe complaint,as amended at the hearing,alleged that the Respondents,in violationof the Act,discriminatorily discharged and thereafter refused toreinstate Clifton Johnson,Ernest Fike, LynwoodLee, and ArthurHaken. Intheir answer,as amended,the Respondents denied the said allegations andaffirmatively averred,and at the hearing and in their brief maintained, thatthe aforesaid named persons were discharged for good and sufficient reasons.The discharges are discussedseriatim:Clifton Johnsonwas first employed by the Respondents as a lotboy ° andporter on May 27, 1949,and was laid off on February2, 1950.During thisperiod, Fike,a nephew of Johnson,was also a lotboy 1° in Respondents'employ.Whenbusiness slackened and it became evident that the services of but one lotboyand porter were all that was needed,Johnson was laid off.In July 1950,because the Respondents'business precipitately increased, andfor the further reason that Fike had stated that he would shortly be leavingon a vacation,the Respondents decided to hire another lotboy.When Fikeheard of the Respondents'intention,he'approached Miller and suggested thatJohnson be rehired stating,among other things, that Johnson was thenunemployed.Regarding Johnson's rehiring and subsequent layoff, which the complaintalleged was in violationof the Act,Fike testified that during the conversationhe hadwithMiller in July,Miller said that the job would be only a temporary-one ; that Miller also said that if Johnson wanted the job under such condi-tions he should have Johnson report forwork ; thatthe day following the fore-going conversation he went to Johnson's home and told Johnson of his conver-sation with Miller, including Miller's admonition that the job was to be ona temporary basis only;that Johnson then accompanied him to the Respondents'used car lot, saw Miller,and went towork ; thathe left for his vacation°A lotboy cleans, washes, and polishes the cars which the Respondents have on displayon their used car lot located immediately adjacent to the building housing their new carsalesroom and service shop.10 Fike also did some porter work and occasionally lubricated cars. 336DECISIONSOF NATIONAL LABORRELATIONS BOARDaround the forepart of September and returned on or about the 12th ofthe month; that Johnson was laid off shortly thereafter; and that until his own,layoff on November 17, he had no other lotboy assisting him.-Miller testified that shortly before Johnson was rehired in July, Parker hadtold him that he needed another lotboy to help Fike ; that Fike asked him to,rehire his uncle, Johnson, because Johnson was then out of work ahd he (Pike)was intending to take a vacation in the near future ; that he told Pike "to haveClifton come in.and talk to me, that I wouldn't give him a steady job"; that thefollowing morning Johnson came to the used car lot with Fike ; that he then toldJohnson that the job was temporary ; that Johnson "agreed to go to work on thatbasis" ; and that Johnson was laid off on September 23, because Johnson'sservices were no longer needed due to a slump in business.Johnson denied that when he was rehired in July either Miller or Fike toldhim that the job was to be temporary'The record is manifestly clear that when Johnson was rehired in July, the,Respondents were experiencing a tremendous increase in business, occasioned,no doubt, by the outbreak of the Korean War and the public's rush to purchaseautomobiles, and it was absolutely necessary for them to employ another lotboyto assist Pike ; that in September, the Respondents' business had decreased andthe necessity of employing two lotboys no longer existed ; and that when Johnsonwas rehired in July, he was informed by Fike and by Miller that the job wasonly temporary.Under the circumstances, the undersigned is convinced, and finds, that John-son's layoff on September 23, 1950, was for economic reasons and not for thereasons alleged in the complaint.Accordingly, the undersigned will recommendthat the allegations of the complaint as to Clifton Johnson be dismissed.Lynwood Lee,in the spring of 1950, answered the Respondents' advertisementfor a mechanic.He was interviewed by Parker who, after speaking to Lee'sformer employer, decided that Lee was not qualified for the job and thereforedid not hire him. In June or July, the Respondents advertised for a lubricationand a new car check-up man" Lee applied and was hired by Parker and wentto work on July 13. Lee's starting wages were $125 per hour.Lee testified that during his employment with the Respondents, which termi-nated on November 3, he was complimented by management representatives onseveral occasions for performing good work ; that after working for the Respond-ents for a couple of weeks, Parker told him that he was pleased with his work ;that about 2 or 3 weeks later Parker told him that the number of "turn-backs" ' 22have been materially decreased since his employment with the Respondents ; thatMiller praised his work and promised him a raise in wages ; that the Saturdayfollowing Miller's praise, the next pay day, he received a 5 cents per hourincrease ; 13 and that on November 3, without any advance notice, Parker told himhis services were being discontinued because "business is bad.We are going tocut down on the expense."Louis Ginsberg testified that he found no fault with Lee's work during thefirst couple of weeks of Lee's employment and told Lee that he liked Lee'swork ; that thereafter Lee's work became sloppy and because thereof he receivedcomplaints from new' car customers about improper work done on the cars ;"A new car check-up man inspects and generally services new cars and bodies andgets them ready either for delivery to customers or to be put on the showroom floor fordisplay purposes.ii "Turn-backs"means cars returned by customers because the cars were not servicedproperly.11The raise was given about a month or a month and a half before Lee -was discharged. CALIFORNIA WILLYS337that when he noticed Lee's work was not up to standard he told Parker todischarge Lee but Parker advised against it because of the scarcity of "lubemen, mechanics, and everything else" ; that many customers complained aboutthe improper lubrication of their cars; and that the complaints started abouta month after Lee was hired and continued throughout the balance of hisemployment.Miller testified on direct examination that as far as he could recall he nevercomplimented Lee ; that he might have said a "nice word" to Lee because itwas his habit to say a "nice word" to the employees whenever he could becausehe felt employees appreciated it; that Lee was given the raise because Parkerwas of the opinion that by giving Lee more money Lee would work fasterand would turn out better work ; that despite the increase, Lee's work notonly did not improve nor increase in volume, but became steadily worse ; andthat toward the latter part of September, Edward Ginsberg told him and Parkerthat Lee was taking too much time lubricating cars and because of it the lubri-cation department was a losing proposition.Miller further testified that afterdiscussing the matter of giving Lee a raise with his partners and with Parker,and after securing their approval to raise Lee's wages, he called Lee into hisoffice and said, "If we give you a raise in pay, will you do everything in yourpower to earn it, or to make it worthwhile'?" to which Lee responded, "Yes,I will" ; and that commencing with the latter part of September and continuingthroughout the entire month of October, Edward Ginsberg complained to himabout the length of time Lee took to lubricate cars.Edward Ginsberg testified that he found no fault with Lee's work duringthe first 30 days of Lee's employment ; that immediately thereafter he noticed "that Lee took much more time to perform his tasks ; that he never spoke toLee about taking too -much time on his jobs but did compain to Parker aboutit; that after Lee had been with the Respondents for a month or a month anda half he received two or three complaints from customers about) faulty lubri-cation jobs.Ginsberg admitted, however, receiving complaints from customersabout faulty work performed by Respondents' other lubrication men.Parker testified that he did not engage Lee to perform major mechanicalwork but that shortly after Lee was hired he told Lee that if Lee performedthe work properly he would promote Lee to a line mechanic ; " that he foundno fault with Lee's work for the first 30 days ; that thereafter on numerousoccasions he was obliged to tell Lee to speed tip his work, that instead of doinga lubrication job in 25 minutes, Lee took up to 35 or 45 minutes to do it; thatdespite Lee's failure to do the work faster, lie recommended that Lee be givena wage increase ; that he recommended the raise because he believed a wageincrease would be a morale booster to Lee ; that on September 13 Lee not onlytook too long to repair the car of Mr. C. 0. Horner, but inserted in or about themotor of the car a beer can opener in lieu of a proper part; that on September 14Lee failed and neglected to sufficiently tighten, or entirely omitted replacing, thedifferential plug after lubricating the car of customer Houghton ; that becauseof Lee's poor workmanship the Respondent lost the business of Horner andHoughton'; that on November 3 he told Lee that Lee was being laid off because"business is slow and we are not making any money here in this department,anyway" ; and that he did not tell Lee that he was being laid off for poor and slowworkmanship because he "wanted to spare the man's feelings."11Edward Ginsberg's duties included checking the work cards and time cards of themechanics and other employees working on cars.15A "line mechanic" performs major tune-up jobs and all other intricate mechanicaljobs.These mechanics are paid a much higher late of pay than Lee's job classificationcalled for. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondents' answer averred that, "among other reasons," Lee was dis-charged "because of the falling off of work, the careless nature of his work, thefact that he took too long to do simple jobs, and his general inefficiency."The reasons advanced by the Respondents do not withstand scrutiny. TheRespondents' claim, as told to Lee at the time of his discharge, that Lee's serviceswere being terminated for economy reasons was patently false for admittedlya new lubrication and new car check-up man was hired on the second day afterLee's termination.16The Respondents' further contention that Lee was an in-efficient employee is refuted by the admitted evidence that Lee received a wageincrease within 6 weeks of his discharge and many weeks after Lee had allegedlyperformed unsatisfactory work on the Horner and Houghton jobs.The beer canopener incident, incredible as the testimony of Parker is regarding this incident,certainly played no part in the determination to discharge Lee because admittedlythe Respondents did not-know about it until months after Lee had been dis-charged.The fact that Lee's work on the Horner car was not considered un-satisfactory at the time it was performed is clear from the fact that Lee had notbeen told by Parker, or by anyone else, that his work thereon was unsatisfactory.Moreover, Parker admitted that the Horner job was a major one and a job usuallyassigned to a line mechanic, which admittedly Lee was not.The only reprimandLee received from Parker respecting the Houghton incident was Parker's state-ment, after Lee had filled the differential with grease the second time, to be sureto tighten the plug "this time."So far as the contention that Lee took too longto perform his work is concerned, the Respondents failed to introduce any recordswhich would substantiate this contention, although such data was available tothe Respondents.This omission was particularly significant here because of thegreat stress laid upon Lee's slowness in performing his tasks in comparison with(1) other lubrication, men employed by the Respondent from time to time, (2)the factory's estimated time for lubricating a car, and (3) the time taken by Leelubricating cars during the first 30 days of his employment.Upon the entire record in the case, the undersigned finds that Lee was selectedfor discharge because of his union activities and not for the reasons advanced bythe Respondents.This finding is buttressed by (1) the interrogation of Lee byMiller in mid-October regarding Lee's designation of the Union as his collectivebargaining representative; (2) Parker's questioning of Lee a week later as towhether Lee had signed "a petition to get a union in the shop" ; (3) Miller's andParker's inquiries being made at a time when the Respondents knew a Board-conducted election among the employees for the purpose of selecting or repudiat-ing the Union as their bargaining representative was imminent; (4) the Re-spondents' hostility to the Union as evidenced by (a) Louis Ginsberg's statementto Fike early in October, "I am going to fire every damn one of you that joined"the Union, (b) Edward Ginsberg's statement to Haken about mid-September,"So long as we can help it we won't have a union here," and (c) Louis Ginsberg'sstatement to Haken on September 23, "I had a union shop back in Des Moines,Iowa, and as long as I can help it I won't have another union shop here."More-over, the shifting and unsupported grounds assigned by the Respondents for dis-charging Lee are further persuasive indications that antiunion reasons ratherthan the Respondents' asserted reasons for their action was the motivating reason.for the dischargeBeing unable to show that Lee's discharge was due to eco-nomic reasons, as Lee was told was the reason at the time of his discharge, theRespondents then sought to explain their actions by maintaining that Lee wasan inefficient worker, took too long to do his work, and performed faulty work.16 Simon, the man hired,admittedly had no previous experience as a new car check-upman CALIFORNIA WILLYS339including his work on the Horner and Houghton cars. As found above, thework on the Horner and Houghton jobs was done almost 2 months prior to Lee'sdischarge and prior to the time he received a wage increase and therefore it isreasonable to infer, and the undersigned does infer,that Lee's work on thosejobs was not a contributing factor leading to his discharge.With respect tothe contention that Lee was an inefficient employee there is no credible evidencein the record to support such a contention.As to the further contention thatLee was a slow worker, which Edward Ginsberg and Miller testified was themotivating cause of his discharge,the Respondents failed to produce any docu-mentary evidence to substantiate this contention but relied upon the conclusion-ary testimony of the Respondents and of Parker.The undersigned rejects asunconvincing and unreliable the contention that Lee was a slow worker.Arthur Hakenwas employed by the Respondents as a line mechanic frommid-September 1949 until his discharge on November 3, 1950.The Respondents'answer averred that Haken was discharged,"among otherreasons, because of the falling off of work,the careless nature of his work,the fact that he took an excessively long time to do simple jobs, his dissatisfactionwith his employment and employers,his constant use of foul and opprobriouslanguage, particularly toward and about his employers,and the fact that hehad been seeking work elsewhere for a period of several months."At the hearing,Respondents'counsel stated on the record that he does notcontend that Haken was not a capable,qualifiedmechanic, but contendedthat Haken'sdischarge was for the reasons stated in the answer.The con-tention that Haken was discharged because of lack of business is not supportedby credible evidenceIn fact, the record affirmatively discloses that thestate of the Respondents'business played no part in the determination todischargeHaken and this defense apparently was discarded at the hearingbecause no evidence was introduced with respect thereto.Furthermore, noreliable or credible evidence was received with respect to the defense thatHaken was seeking "work elsewhere for a period of several months."Miller testified that one of the reasonshe decidedto discharge Haken was thelatter's use of foul language.In support thereof he testified that several daysprior to Haken's discharge the latter came to him and claimed that EdwardGinsberg had made an error detrimental to Haken in figuring Haken's paycheck and during the discussion which ensued,Haken cussed and used foullanguage with respect to Edward Ginsberg;that he did not report the incidentto Edward Ginsberg but reported it to Parker;that on another occasion he heardHaken use foul language in the presence of a female employee and at othertimes he heard Haken use foul language toward a male employee.Miller further testified that Haken was a constant"griper"; that he com-plained that Parker did not give him as much work as he had given the othermechanics;17that in June 1950, he and Parker decided that Haken was anundesirable employee and upon the"the first opportunity we had we [would]replace" him ; that he and Parker decided not to discharge Haken in June,because the Respondents were in the height of their busy season and hence itwould "be foolhardy"to let Haken go at that time without a suitable replace-ment ; that Haken did speedy work on customers'cars but took too longrepairing company cars;18 that whereas the other mechanics also took too long11The mechanics worked on a so-called piecework basis receiving compensation only whenactually working on a job11On customers'cars Haken received one-half of the 3 dollars per hour for the laborcost charged the customerHe was paid $1 50 per hour for work on the Respondents'used cars. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDrepairing company cars, Haken was the worst offender ; and that despiteParker's repeated requests to Haken to speed up the time on company cars,Haken failed to do so.On cross-examination Miller testified that Haken was discharged because{1) he had rehired a former employee whom he considered "the finest man wehave ever had employed," and (2) when Haken "cussed out my brother-in-law,Edward Ginsberg in that manner, I felt sure that [Haken] had no use forfEdward Ginsberg], or the rest of the family . . . and that we had no use for[Haken] from then on in."Edward Ginsberg testified that Haken took too much time repairing companycars, but that he never said anything to Haken about it but took the matterup with Parker ; that while the other mechanics spent more time on companycars in comparison with time spent on customers' cars doing comparable jobs,Haken was the worst offender ; that the money earned each week by Hakenand the other two mechanics usually amounted to the same; and that while hebad nothing to do with Haken's termination of employment, he was told byMiller shortly before it took place that Haken was being discharged because(1)Haken's work was not good enough, (2) the repair shop work was slack,and (3) Haken was having too many "comebacks.s10Parker testified that Haken's work on large jobs was satisfactory but on smalljobs Haken's work was sloppy and indifferent ; that Haken had more than thenormal amount of "comebacks"; that he often cautioned Haken to be morecareful about his work ; that Haken constantly used foul language and he wasalways worried that Haken might use such language within the hearing offemale customers ; that he cautioned Haken about the use of such languagewithout avail; and that he never used foul or opprobrious language in the plantnor did the other mechanics.Parker admitted that on several occasions he cautioned all the mechanicsagainst the use of foul language ; that it was common practice of all the Respond-ents' mechanics "to stretch out their time on company cars and lessen the timeon customers' cars" ; that a mechanic (the one that Miller hired immediatelyprior to Haken's discharge) was put to work about 10 days after Haken's dis-missal ; and that he, himself,made thedecision todischarge Ilaken.Haken testified that on November 3 Parker told him that be and Lee werebeing laid off ; that when he asked the reason therefor, Parker said, "businessis slow" ; that while discussing his own layoff with Parker, the latter said, he(Parker) had "been arguing with the old man [Louis Ginsberg] like hell allafternoon, trying to persuade Louis Ginsberg to keep" him; and that just beforeleaving the plant Parker said to him that any time he needed a reference, Parkerwould give him a good recommendation.Haken admitted that he used foul language around the shop ; that on severaloccasions Parker cautioned him with respect thereto; 20 and that several timeshe cursed the management but, he added, he did so-in fits of anger.Regarding Haken's discharge and the events leading up to it, Parker testified,on sur-rebuttal, that he did not tell Haken that he tried to convince Louis Gins-berg to retain Haken, but it was he who was arguing with Louis Ginsberg todischarge Haken.He further testified that he did not tell Haken that he wouldgive Haken a good recommendation, but what he said to Haken was that if any-one inquires "and I can't do you any good, I won't do you harm " --The reasons assigned by the Respondents to justify Haken's discharge do notring true.First, the Respondents say that they discharged him because businessdid not warrant his retention.This contention is inconsistent with the Respond-"Comebacks"means cars returned by customers because of faulty repair jobs.20Haken places these remarks of Parker as having taken place in July or August 1950. CALIFORNIA WILLYS341ents' conduct in rehiring a former employee immediately prior to Haken's dis-charge.Furthermore, no records, although available, were produced to supportthis contention.The contention that Haken's discharge was in part attributableto the excessive amount of time put in on company cars in comparison to the timespent on customers' cars for comparable work is refuted, not only by Parker'sadmission that all mechanics were guilty of the same offense and EdwardGinsberg's admission that all mechanics received the same compensation eachweek,21 but by the Respondents' failure to produce the available work and timecards of Haken and the other mechanics.Admittedly Haken used foul and opprobrious language while at work andParker cautioned him against it.However, the undersigned is convinced, andfinds, that Haken's use of such language played no part in the Respondents' deter-mination to discharge Haken.Likewise, the undersigned does not believe thatHaken's cursing of Edward Ginsberg several days prior to his discharge was acontributing cause for the Respondent's action.Upon the entire record in the case the undersigned is convinced, and finds, thatHaken's activities in behalf of the Union were the reason for his discharge.Haken's discharge was foretold on two occasions, first by Edward Ginsberg, andagain by Louis Ginsberg, each having warned him in September that the Re-spondents would not tolerate a union in the plant.Despite these warningsHaken admitted to Miller that he was a paid-up member of the Union. Further-more, the timing of the discharge, shortly after the Respondents became awarethat an election, based upon the Union's petition for certification, was imminent,would appear to be more than a mere coincidence.Ernest .Fakewas employed continuously by the Respondents as a lotboy,porter, and sometime lubrication man from about November 1947 until hisdischarge on November 17, 1950.In the charge filed herein by the Union, it was alleged that Fike was dischargedin violation of the Act.The complaint, as originally issued, did not include anyallegation with respect to Pike.Nevertheless, the Respondents' answer deniedthis allegation of discrimination contained in the charge and affirmativelyaverred that Fike was "laid off because of his neglect of his work, and, that hewas shortly thereafter reemployed and at all times since has been and is now inthe employ of the Respondent."At the hearing, the General Counsel's motion to amend the complaint to includean allegation that Pike was laid off in November 1950 in violation of the Actwas granted over the objection of the Respondents' counsel.Louis Ginsberg testified that he "had no ill feelings against Ernest.He wasalways fine.He always minded me. I thought a lot of him," but that for aperiod of about a few weeks immediately prior to Pike's layoff, he noticed thatFike was taking too long performing his duties and on about a dozen occasionsduring this period he asked Pike, "What is wrong with you?" and each timePike would reply, "I don't feel good, I am tired" ; that during the said period theused car salesman complained to him regarding Pike's sloppy work and becauseof it the salesman could not properly present the cars to the prospective cus-tomers ; that as a result of these complaints and from his own observation ofPike's work he asked Parker to "raise Cain with" Pike ; that not only would Pikedo unsatisfactory work, but Fike would walk around the lot "dragging his feet" ;that when he remonstrated with Pike about the manner in which Fike performedthe tasks, Pike would either say, "I don't feel good," or "I don't feel too good.I have been out late. I don't know. I will try to do better" ; that despite histalkswith Pike, the latter's work and mannerisms became worse ; and that21Whenever possible, Parker assigned jobs to the mechanics in rotation so that therewould be an equal distribution of the work and hence equal distribution of earnings.998666-vol. 98-53-23 342DECISIONSOF NATIONAL LABOR RELATIONS BOARDfinally he told Miller "to let [Fike] go for a few weeks to get rested up. .. .Hecan go ahead and rest up and when he straightens up then we would take himback, . . ."Ginsberg further testified that he received "lots of complaints"from his son,Edward,and from Parker about Pike's failure to punch the timeclock; that even though he spoke to Fike "many times" about this infraction,Pike's negligence in this respect became more flagrant.Miller testified that for about 2 weeks immediately prior to November 17,Pike was lazy, worked in a lackadaisical manner, and took no interest in hiswork; that during this 2-week period Parker came to him many times complain-ing that Pike was not doing his work properly ; that Pike, although a marriedman, wouldremainaway from home all night and because of Pike's nocturnalexcursions his work suffered ; that on November 17, he called Pike into hisoffice and said to him, "Ernie, Mr. Ginsberg has had you in the office recentlybefore this.I have talked to you before.Mr. Parker has talked to you before.And you don't seem to care what we have to say to you. Now, listen, I am notfiringyou.I am givingyoua layoff.I want you to go out and rest and comeback ready to work" ; and that 2 weeks later he called Pike on the telephoneand asked him to return to work but Pike declined, stating that he had abetter job.Edward Ginsberg testified that despite the fact that he complained manytimes to Pike about the latter's failure to punch the time clock in accordancewith the Respondents' policy, Pike never regularly did so ; that after eachremonstration, Pike would punch the time clock for a few days and then wouldfall back into the habit of omitting to do so ; and that for a short period im-mediately prior to November 17, Pike's work became more and more unsatis-factory and whenever he would speak to Fike about his unsatisfactory work,Pike would shrug his shoulders and say, "I will do better."Parker testified, "I personally made the complaint that I wasn't getting fullcooperation [from Pike].He was coming in late mornings to work and hewould not punch the clock regularly.He didn't seem to want to take orders'on anything.He seemed to do more what he wanted to do, rather than whatIwanted done. . . . That is the reason I made the recommendation to layhim off. I figured possibly he was tired or wasn't feeling good"; that Piketold him on several occasions, immediately prior to November 17, that he (Fike)had remained away from home the previous night ; that on several occasionswhen he came to work in the morning he found Pike asleep in the hut on theused car lot and on those occasions Pike told him about remaining away fromhome the previous night ; that he complained to Pike on numerous occasionsbecause Pike failed to punch the time clock and each time Pike promised topunch the clock regularly ; 22 and that from the very beginning of his associationwith the Respondents in February 1950, until Pike's layoff, Pike never regularlypunched the time clock.On cross-examination Parker testified that since his association with the Re-spondents, Pike failed to punch the time clock regularly, was lazy, and "didn'tlike to take orders" ; that Louis Ginsberg, in his presence, sometime aboutMarch 1950, told Pike that Fike had to mend his ways, obey Parker's orders,punch the clock regularly, and if Fike did not mend his ways he would bedischarged ; that for a week or 10 days thereafter he found no fault with Pike'swork or with his failure to obey orders, but that after that period Pike "fell22Parker was asked three times on direct examination regarding the number of timeshe remonstrated with Fike regarding the latter's failure to punch the time clockInanswer to the first question,he replied,"On numerous occasions,"to the second question,"On several occasions,"and to the third question,"constantly." CALIFORNIA WILLYS343back to his old ways" ; and that he could notremember whether or not heagain reported Pike's neglect of duties.Fike admitted that there was a period of time when he did not punch thetime clock regularly.He added, however, that it occurred about a year or soprior to his November 17 layoff; that he was reprimanded then for hisneglect;and that thereafter he punched the time clock regularly.Pike testified that within 2 weeks of his layoff, Louis Ginsberg asked hint"who first started talking about the union, was it Art Haken or Clifton John-son?" and he replied that everyone was talking about it; that on November17,while in Miller's office, Miller said to him that he had been sick and heneeded a rest and therefore he should take a couple of weeks off ; that prior tothat date be did have a bad cold but had fully recovered therefrom by November17; that he never asked for a leave of absence because of the cold or to rest;that pursuant to Miller's instructions he left the plant on November 17; thaton December 7 he returned to the plant in order to vote in the Board-conductedelection held that day, but was not permitted to vote because Miller announcedthat his layoff was permanent ; that a week or two after the aforesaid electionMiller telephoned him and requested him to come to the plant; that a fewdayslater he went to the plant, saw Miller, was asked by Miller if he was ready to re-turn to work ; that he responded, "I thought I was fired," to which Miller replied,"Well, I had to do that because I didn't want you to vote in the election" ;'3that he then told Miller he would report for work after the first of the year;that when he returned-to the plant on or about February 1, 1951, he refusedthe proffered job unless he was given a wage increase ; and that when LouisGinsberg agreed to a 5-cent per hour increase he went to work.Pike testified that after he had been on the job for 4 or 5 days Miller saidto him, "If you come back here to work and carry a union card, you will nothave a job."Miller denied making the aforesaid remark.He testified thathe knew that between the time of his November layoff and his return in Febru-ary, Pike had been employed by a concern which had a contract with a unionwhich obligated Pike to become a member thereof and hence he assumed thatPike had a union card. The undersigned is of the opinion, and finds, thatMiller made the remark attributed to him by Pike. The undersigned furtherfinds that Pike was a credible witness and accordingly accepts as substan-tially in accord with the facts Pike's version of his conversations with eachRespondent and with Parker. The demeanor, while they were on the witnessstand, of Louis Ginsberg, Edward Ginsberg, Sidney Miller, and Herman Parkerevidenced to the undersigned a desire on their part to withhold the true facts.The Respondents, moreover, failed to produce any time cards, although un-doubtedly available, to corroborate their conclusionary testimony regardingPike's refusal to punch the time clock regularly.Upon the entire record in the case, the undersigned finds that Pike's layoffon November 17, 1950, was violative of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring inconnection with the operations of the Respondents' business described in Sec-tion I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and such of them as have been foundto constitute unfair labor practices, tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.23Miller denied makingthe above-quoted remark.The undersigned rejectshis denialand finds Fike's versionof what transpired at that interview to be substantially in accordwith the facts. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices vio-lating Section 8 (a) (1) and (3) of the Act, it will be recommended that theycease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondents have discriminated in regard to the hireand tenure of employment, and the terms and conditions of employment, ofLynwood Lee and Arthur Haken, the undersigned will recommend that theRespondents offer them immediate and full reinstatement to their former orsubstantially equivalent positions,24 without prejudice to their seniority andother rights and privileges.The undersigned will also recommend that theRespondents make Lee and Haken whole for any loss of pay they may have suf-fered by reason of the Respondents' discrimination against them, by paymentto each of them of a sum of money equal to the amount he normally would haveearned as wages from the date of his respective discharge to the date of theRespondents' offer of reinstatement, less his net earnings during that period"Having found that the Respondents discriminatorily laid off Ernest Fike onNovember 17, 1950, it will be recommended that the Respondents make himwhole for any loss of pay suffered by him from that date to the time when he wassubsequently offered reemployment, less his net earnings during said period.Loss of pay shall be computed and paid in accordance with the formula adoptedby the Board in F. W.Woolworth Company,90 NLRB 289.It is further recommended that the Respondents be ordered and directed tomake available to the Board and its agents all their records pertaining to an'analysis of the amounts due as back pay.The unfair labor practices found to have been engaged in by the Respondentsare of such a character and scope that in order to insure the employees theirfull rights guaranteed them by the Act it will be recommended that the Respond-ents cease and desist from in any manner interfering with, restraining, andcoercing their employees in their right to self-organization.It will be further recommended that the allegations of the complaint that theRespondents violated the Act by discharging Clifton Johnson be dismissed.Upon the basis of the foregoing findings of fact, and upon the record as a whole,the undersigned makes the following :CONCLUSIONS OF LAW1.International Association of Machinists, District Lodge No. 94, and LocalLodge No. 1186, are labor organizations within the meaning of Section 2 (5)of the Act.2.By discriminating in regard to the hire and tenure of employment of Lyn-wood Lee, Arthur Haken, and Ernest Pike, thereby discouraging membershipin International Association of Machinists, District Lodge No. 94, and in LocalLodge No. 1186, the Respondents have engaged in, and are engaging in, unfairlabor practices, within the meaning of Section 8 (a) (3) of the Act.3.By interrogating their employees regarding their union memberships, ac-tivities, and sympathies, by informing their employees that the Respondentswould not permit a union in their establishment, by threatening their employeeswith discharge if the employees remained or became members of the Union,thereby interfering with, restraining, and coercing employees in the exercise ofa` SeeThe Chase National Bank of theCity of NewYork, San Juan, Puerto Rico,Branch,65 NLRB 827.zsSeeCrossett Lumber Company,8 NLRB 440. CALIFORNIA WILLYS345the rights guaranteed in Section 7 of the Act,the Respondents have engaged inand are engaging in unfair labor practices,within the meaning of Section 8 (a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices,within themeaning of-Section 2(6) and(7) of the Act.5.By discharging Clifton Johnson on September 23, 1950, the Respondents didnot violate the Act.[Recommendations omittedfrom;p lcation3iin trhifs volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees relative to their union affiliationsand activities or the union affiliations and activities of their fellow employees,threaten our employees with discharge if they become or remain membersof any union,announce that we will not permit a union within our establish-ment, or in any other manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations,to join or assist INTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE No. 94,or LOCAL LODGE No. 1186, or any other labor organi-zation,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any and all of suchactivities except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the National Labor RelationsAct.WE WILL offer to Lynwood Lee and Arthur Haken immediate and fullreinstatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of our dis-crimination against them..WE WILL make Lynwood Lee, Arthur Haken, and Ernest Pike whole forany loss of pay suffered as a result of our discrimination against them.All our employees are free to become or remain members of the above-namedunion or any other labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of the amendedAct.We will not discriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employee because of membershipin or activity on behalf of any such labor organization.SIDNEY MILLER,EDWARDGINSBERG,AND LOUISGINSBERG,COPARTNERS, DOING BUSINESS ASCALIFORNIA WILLYS,Employer.By ------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.